Exhibit 10.30

PINNACLE FOODS CORPORATION

6 EXECUTIVE CAMPUS

CHERRY HILL, NJ 08002

May 25, 2001

CONFIDENTIAL

Lynne Misericordia

345 Lakeside Blvd.

Hopatcong, NJ 07843

Dear Lynne:

We are very pleased to offer you the opportunity to join Pinnacle Foods
Corporation (“the Company”) as Vice President & Treasurer. This letter will
confirm the terms and conditions of our offer. We would like you to begin your
employment effective May 23, 2000 (your start date being your “Employment
Date”).

 

1. Position and Duties. Vice President & Treasurer (or such other position or
positions as Executive and the President/CEO shall mutually agree) and shall
report to Employer’s CFO. Executive shall have supervision and control over, and
responsibility for, the day-to-day management and operational functions of the
Treasury Department and Financial Planning and Analysis.

 

2. Base Salary. Your annual base salary will be $175,000, to be paid at least
bi-monthly. The Company will review your salary annually, but any adjustments
are at the sole discretion of the Company. The first review shall be as of the
first anniversary of your Employment Date (or sooner, if it becomes standard
practice to review Company employees as of the same date). Your annual base
salary shall not be reduced, and after any increase the term “Annual Base
Salary” for all purposes of shall refer to base salary annualized, as most
recently increased.

 

3. Annual Bonus. You will be eligible to receive an annual bonus at a target of
40% and a. maximum of 60% (range 0% to 60%) of your Annual Base Salary according
to performance targets established by Company and you. (“Annual Bonus”).

 

4. Stock Options. Effective on your Employment Date, you will receive 175,000
incentive stock options and non-qualified options as permitted by the IRS Code
to acquire shares of common stock of Pinnacle Foods Holding Corporation
(“Parent”). The per share exercise price of your options shall be the same per
share price as the initial equity investors.

Your options shall vest in five (5) equal installments upon each of the first
five (5) anniversaries of your start date of employment with the Company.

In addition to these vesting requirements, your options will be subject to the
terms of the Company’s 2001 Stock Option Plan (the “Plan”) and option agreements
issued pursuant to the Plan.



--------------------------------------------------------------------------------

Lynne Misericordia

Confidential    Page 2

 

5. Stock Purchase Rights. Subsequent to your Employment Date, as a condition to
being granted the above stock options, you will be required to purchase at least
$43,750 ($0.25 per option granted) of common stock of Parent at the same per
share price as the initial equity investors and on the same terms and conditions
(and at the same time) as other senior executives of the Company (other than the
Chairman and Chief Executive Officer of the Company). Your purchase of common
stock of Parent would be subject to, among other things, approval of Parent’s
Board of Directors and compliance with applicable federal and state securities
laws, including the availability of an exemption from registration thereunder.
Your purchase would also be subject to your execution of a stock purchase
agreement and a stockholders agreement containing terms and conditions mutually
acceptable to you and the Company. The stockholders agreement would contain,
among other things, transfer restrictions and repurchase rights similar to those
set forth in the Plan.

 

6. Employee Benefits. You will be eligible to participate in the Company’s
401(k), health insurance, short-term and long-term disability insurance, life
insurance and other employee benefit plans in accordance with the terms and
conditions of those plans and on terms and conditions no less favorable than
those applicable to the company’s other senior executives.

 

7. Vacation. You will be entitled to 20 days vacation each calendar year, to be
taken at times reasonably agreeable to the Company.

 

8. Confidentiality, Non-Compete, and Non-Solicitation Agreement. You will be
required to sign, and your employment and payment of your one-time sign-on bonus
is contingent on you signing, the Company’s Confidentiality, Non-Compete and
Non-Solicitation Agreement prior to beginning employment.

 

9. In Event of a Change In Control which results in any of the following: the
loss of your job; a change in your then current title; a reduction in your then
current salary, bonus level, a substantial reduction in benefits and/or stock
option program unless PFC has allowed full vesting of all grants of stock
options effective prior to or on the date of the change in control; a change
resulting in the diminution of your then current job description and
responsibilities; a relocation of your office more than 25 miles from your then
current office; your employment will be deemed to have been severed an you shall
receive a lump sum payment equal to one (1) year of your current annual salary
and target bonus of 50% (both to be calculated at the time of severance),
payment for all unused vacation and health insurance benefits for one (1) year
as severance (the “Severance Payment”). The health insurance portion of this
severance will be paid by the Company if you elect continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), in which case
the Company will pay your premiums for this coverage for the severance period
specified above. The payment of this severance is contingent upon your
(i) entering into a release of claims in the form as attached hereto and
(ii) continued compliance with the terms of the Company’s Confidentiality,
Non-Compete and Non- Solicitation Agreement. The payment shall be made within
ten (10) business days of the date of your severance

(a) “Change In Control” shall mean: (A) any “person” (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) other than PFC becoming the direct or indirect “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act) of securities of
Employer representing 50% or more of the combined voting power of Employer’s
then outstanding securities, (B) individuals who at the Effective Date
constitute the members of the Board and any new director, whose election to the
Board or nomination for election to the Board by Employer’s stockholders was



--------------------------------------------------------------------------------

Lynne Misericordia

Confidential    Page 3

 

approved by a vote of at least a majority of the directors then in office who
either were directors at the Effective Date or whose election or nomination for
election was previously so approved (each an “Incumbent Director), ceasing for
any reason to constitute a majority of the Board, (C) Employer merging with or
consolidating into any other entity, or the stockholders of Employer and the
holders of voting securities of any other entity participating in a securities
exchange (other than a merger, consolidation or exchange which would result in
the holders (and/or their affiliates) of the voting securities of Employer
outstanding immediately prior thereto holding immediately thereafter securities
representing more than 50% of the combined voting power of the voting securities
of the surviving entity outstanding immediately after such merger, consolidation
or exchange), or (D) the stockholders of Employer approving a plan of complete
liquidation of Employer or an agreement or agreements for the sale or
disposition by Employer (in one or a series of related transactions) of all or
substantially all of Employer’s assets, or such a plan commencing other than in
connection with a merger, consolidation or exchange which does not constitute a
Change in Control under the preceding clause (C), or (E) the stockholders of
Employer approving the sale, transfer and/or disposition by Employer (in one or
a series of related transactions) of substantially all of the assets of one or
more of Employers’ business segments.

(b) No Mitigation. Executive shall not be obligated to seek new employment or
take any other action to mitigate the benefits to which Executive is entitled
hereunder. Except as contemplated by Section 6 with respect to the Employee
Benefits, such benefits shall not be reduced whether or not Executive obtains
new employment.

(c) Stock Options. In the event of a Change in Control, all options to purchase
shares of Employer’s common stock, par value $.01 per share, granted by Employer
to the Executive (including options granted under Employer’s 2001 Stock Option
Plan) shall, at the discretion of the Board of Directors, become fully vested
in, and immediately exercisable in full by, Executive at the at the time of such
Change in Control.

 

10. Reimbursement. The Company will reimburse you for reasonable travel,
entertainment and other business-related expenses you incur on behalf of the
Company, that are consistent with the Company’s policies in effect from time to
time regarding travel, entertainment and other business expenses, subject to the
Company’s requirements regarding the reporting and documentation of such
expenses.

 

11. Insurance. The Company and/or Parent will maintain you as an insured party
on all directors’ and officers’ insurance that they maintain for the benefit of
their directors and officers on at least the same basis as all other covered
individuals. Neither the Company nor Parent shall be obligated, however, to
maintain directors’ and officers’ insurance.

 

12. Agreement. No failure or delay on the part of the Company or you in
enforcing or exercising any right or remedy under this letter will operate as a
waiver thereof. This letter agreement may not be amended or modified except by
an express written agreement signed by you and an authorized representative of
the Company.



--------------------------------------------------------------------------------

Lynne Misericordia

Confidential    Page 4

 

On behalf of Pinnacle Foods Corporation and Pinnacle Foods Holding Corporation,

 

        

/s/ Mike Dion

     Mike Dion      CFO & Senior Vice President

Signed and Accepted by:

    

/s/ Lynne Misericordia

     Lynne Misericordia      Date: June 22, 2001